IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. AP-76,092 & AP-76,093




EX PARTE PHILLIP ALAN HARBIN, Applicant




ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. F-2000-1084-C & F-2000-1085-C
                                            IN THE 211TH DISTRICT COURT
FROM DENTON COUNTY




           Per curiam.


O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty and was
convicted of failure to register as a sex offender and sentenced to ten years’ imprisonment for each
cause. He did not appeal his conviction.
            Applicant contends that he is actually innocent. We order that this application be filed and
set for submission to determine: (1) whether, based on the statute in place at the time of Applicant’s
failure to register, Applicant had a reportable conviction and therefore had a duty to register and (2)
whether, at the time of Applicant’s offenses, the California misdemeanor offense of “annoy or molest
a child”, California Penal Code §647.6, was substantially similar to a Texas offense that would have
required Applicant to register as a sex offender in Texas.  The parties shall brief these issues. Oral
argument is not permitted.
            It appears that Applicant is represented by counsel. Applicant’s brief shall be filed with this
Court within 30 days of the date of this order. The State’s response shall be filed within 30 days after
the filing of Applicant’s brief. 
 
Filed: February 4, 2009
Do not publish